Mr. Justice del Toro
delivered the opinion of the court.
On November 23, 1912, Tomás Boneta died in the city of Arecibo. He left several children as his heirs. At the instance of interested persons Charles TO.-Lawton was appointed administrator of his estate.
One of the children, Luis Celestino Boneta, brought this action against the Succession of Tomás Boneta, represented by the said administrator and the other heirs,-. The complaint alleges that a certain contract for the purchase and sale of a rural property called Jobo of 1,100 acres situated in Rio Arriba, Arecibo, was entered into between the plaintiff and the author of the succession and prays that the succession be ordered to carry out the contract by executing the corresponding deed.
Leopoldo B. Strube intervened in the suit and alleged, in synopsis, that he was the owner and held possession of the said property, which had been sold to him by Tomás Boneta for the deferred price of five thousand dollars which he was willing and ready to deliver. He prayed for judgment ordering1 the succession to carry out the contract by receiving the price and executing, the corresponding deed. .
Some .of the defendant heirs confessed judgment, others answered in opposition to the complaint that the sale referred to by plaintiff Luis Celestino Boneta was simulated between father and son, and others failed to answer. As to the com*635plaint in intervention, two of the heirs denied its allegations; two others alleged that in fact there was a verbal contract between Boneta and Strube, but that it became void because Strube failed to comply with it; nine of them contended that Strube held possession of the property as lessee and not as owner; Luis Celestino Boneta admitted some of the allegations of the intervenor and denied others, and the remaining defendants did not answer.
The case went to trial and much documentary and oral evidence was examined. Finally the court rendered judgment dismissing the complaint of Luis Celestino Boneta and sustaining the complaint in intervention, consequently adjudging that the defendants execute in favor of Leopoldo B. Strube a public deed of sale to the property in question, its execution to take place upon the payment by Strube to the defendants of the sum of five thousand dollars 'together with interest at the rate of fifty dollars a month owed by Strube since July 1, 1911. Luis Celestino Boneta alone appealed from that judgment.
The appeal was first heard by three of the justices of this court and later by the full bench. We have considered carefully the pleadings, the evidence, the briefs and the arguments of counsel and have no doubt that the complaint of Luis Celestino Boneta was properly dismissed. The evidence was extensively analyzed by the trial judge. In some particulars we do not agree with his analysis, but we all agree with the result.
The greatest difficulty in getting at the merits of this case in order to arrive at a just decision is in weighing the evidence as to whether the contract, which undoubtedly was inchoated between Tomás B.oneta and Strube, came to be perfected and continued in all its force in such a manner that the Succession of Boneta is bound to its performance.
The question which arises first is whether, none of the members of the Succession of Boneta having appealed except plaintiff Luis Celestino, this court being convinced that *636the complaint was properly dismissed, should only affirm the judgment. We are inclined to answer that question in the sense that as the judgment was appealed from as a whole and as the scope and weight of the evidence regarding the contract between Stnibe and Boneta were fully discussed, by counsel for both, parties, we can and should consider the claim acknowledged by the judgment below on its merits. Besides, in the opinion which we have formed of the case, the question is of no practical importance, because by different road we arrive at the same result, to wit: the affirmance of the judgment.
We agree with the trial court that the evidence shows the existence of a perfect contract between Tomás Boneta and Strube, as there was consent, subject-matter and consideration. According to section 1353 of the Civil Code, “The sale shall be perfected between vendor and vendee and shall be binding on both of them, if they have agreed upon the thing which is the object of the contract and upon the price, even when .neither has been delivered. ’ ’ Here the thing was delivered, but not the purchase price. The fact that the purchase price was not delivered does not prevent the conclusion, as has been seen, that the contract became perfected.
“Succession is the transmission of the rights and obligations of a deceased person to his heirs.” Sec. 664-u of the Civil Code. Therefore the succession is bound in this case to perform the contract made by its ancestor and the district court correctly so adjudged.
The judgment appealed from is

Affirmed.

Chief Justice Hernández and Justice Hutchison concurred.
Mr. Justice Aldrey concurred in the judgment.
Mr. Justice Wolf concurred in the judgment in part.